Lawton, J. (dissenting).
I respectfully dissent. I concur with County Court that there was substantial compliance with the statute. There was evidence that a physician was present at the emergency room and that a registered nurse was present at the time that the blood was drawn by a qualified laboratory technician, thereby insuring both safety and accuracy. That is sufficient (see, People v Moser, 70 NY2d 476, 477; People v Ebner, 195 AD2d 1006). (Appeal from Judgment of Chautauqua County Court, Ward, J.—Felony Driving While Intoxicated.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.